

116 HR 2717 IH: To authorize the Secretary of the Interior to convey to the San Felipe Pueblo certain Federal land in Sandoval County, New Mexico, and for other purposes.
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2717IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Ms. Haaland introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to convey to the San Felipe Pueblo certain Federal land
			 in Sandoval County, New Mexico, and for other purposes.
	
 1.DefinitionsIn this Act: (1)Federal landThe term Federal land means the approximately 7,167 acres of land managed by the Bureau of Land Management designated as Proposed Conveyance—San Felipe Pueblo on the map.
 (2)MapThe term map means the map titled Ball Ranch ACEC & Additional BLM Land and dated October 26, 2018. (3)PuebloThe term Pueblo means the San Felipe Pueblo in Sandoval County, New Mexico.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. 2.Conveyance to San Felipe Pueblo (a)Authorization for conveyanceNot later than 120 days after the date on which the Secretary receives a request from the Pueblo to convey, for no consideration, all of the Federal land (including mineral rights), subject to valid existing rights and notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to the Pueblo all right, title, and interest of the United States in and to the Federal land.
 (b)EasementsThe conveyance under subsection (a) shall be subject to the following conditions which shall be part of the deed for the conveyed Federal land:
 (1)Perpetual easements shall allow for the following access roads on the Federal land to the same extent as such access roads exist on the date of the enactment of this Act:
 (A)An access road of approximately 2.4 miles to the Hamaatsa inholding. (B)An access road of approximately 1.8 miles to the Baca Family inholding.
 (2)Subject to agreement with the Pueblo, a perpetual easement to allow federally recognized Indian Tribes to access and be on the conveyed Federal land in order to access cultural sites and for cultural and religious practices on the Federal land.
 (3)A requirement that the Pueblo maintain the access roads referred to in paragraph (1) to the same engineering standards that the Bureau of Land Management was required to maintain such roads on the date of the enactment of this Act.
 (c)GrazingIf Federal land is subject to a lease, permit, or contract for the grazing of domestic livestock in effect on the date of the conveyance of the Federal land under this Act, the grazing may, at the discretion of the Pueblo, continue for the remainder of the term of the lease, permit, or contract, subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access, and ownership and use of range improvements.
 (d)CostsThe United States shall pay all costs of the conveyance under subsection (a). 